Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/2022 has been entered.

Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 6/6/2022 could either not be found or was not suggested in the prior art of record. With respect to claims 1 and 2, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a method of treating a subject suffering from heart disease in need thereof, wherein the method comprises attenuating at least one nerve of the renal artery of the subject; and administering to the subject a therapeutically effective amount of cardiac-derived stem cells, as recited in claim 1; or the feature of a method for improving cardiac function of a subject suffering from heart disease, the method comprising ablating at least one nerve of the renal artery; and administering to the subject a therapeutically effective amount of cardiac-derived stem cells, as recited in claim 2; in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2011/0264086 to Ingle, which discloses a method of treating a subject suffering from heart disease (hypertension, heart attacks, heart failure, arterial aneurysms, paragraph 9 or congestive heart failure, paragraph 8 of Ingle; and paragraph 9 of Ingle expressly discusses how hypertension is a chronic medical condition in which the blood pressure is elevated. “Persistent hypertension is a significant risk factor associated with a variety of adverse medical conditions, including heart attacks, heart failure, arterial aneurysms, and strokes” (paragraph 9 of Ingle)) in need thereof (abstract), wherein the method comprises attenuating (renal sympathetic nerve activity modification and termination, see abstract paragraph 11; by attenuation, paragraph 166) at least one nerve (sympathetic nerve; abstract) of the renal artery (renal artery; abstract) of the subject (using various denervation therapy elements may be employed, including a cryotherapy arrangement, a drug eluting arrangement, an RF ablation arrangement, an ultrasonic ablation catheter, a laser ablation catheter, a microwave ablation catheter, or a combination of these therapy elements; abstract, paragraph 11 and paragraphs 66-70 and 166). Ingle further discloses that agents can be administered to a target treatment area of the vessel by way of treatment catheter 210; paragraphs 66 and 70) and use in the treatment of hypertension (paragraph 9), but fails to explicitly disclose wherein said method further comprises administering to the subject a therapeutically effective amount of cardiac-derived stem cells.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783